UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7170



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID HUNG VO MANH DUONG, a/k/a “D”, a/k/a
Martin Nguyen,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-97-98-MU)


Submitted:   February 22, 2001         Decided:     February 28, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Hung Vo Manh Duong, Appellant Pro Se. Brian Lee Whisler,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Hung Vo Manh Duong seeks to appeal the district court’s

order denying his motion for correction of sentence, pursuant to

Fed. R. Crim. P. 35(c).    We dismiss the appeal for lack of juris-

diction because Duong’s notice of appeal was not timely filed.

     Criminal defendants are accorded ten days after entry of the

judgment or order being appealed.      Fed. R. App. P. 4(b)(1).   The

district court can extend that time period for up to another thirty

days upon a finding of good cause and excusable neglect.     Fed. R.

App. P. 4(b)(4).    The appeal periods are mandatory and jurisdic-

tional.    Browder v. Director, Dep’t of Corrections, 434 U.S. 257,

264 (1978); United States v. Raynor, 939 F.2d 191, 197 (4th Cir.

1991).

     Here, the district court entered the order denying the Rule 35

motion on June 19, 2000.     Duong’s notice of appeal was filed on

August 14 and dated August 8, 2000, forty-nine days after the

order.    Therefore, because Duong failed to file a timely notice of

appeal, we dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           DISMISSED




                                  2